, Case 1:21-cv-00103-LEK-RT Document (NAP Page 1of 11 PagelD #: 1
I N/

i | FILED IN THE
UNITED STATES DISTRICT COURT
ee Pee DISTRICT OF HAWAII
Received By Mail FEB 18
Date FEB 18 2021 y¢ IN THE UNITED STATES DISTRICT COURT 18 202
FOR THE DISTRICT OF HqWalj at o'clock and$@_ minA_M
8 ———— VMPAID) VE? SUBmeTeD
Date FEB 18 2021 (Write the District and Division, if any, of

the court in which the complaint is filed.)

 

Rodel Tanayo 1NA96di0

Complaint for Employment

 

 

 

Discrimination
(Write the full name of each plaintiff who is filing Case RY Vel 0 0 i 0 5 LEK RT
this complaint. If the names of all the plaintiffs (lobe filled tn by the Clerkex Office)
cannot fit in the space above, please write “see
an m ne ae and attach an additional fury Trial: Wa Yes ONo
?
page with the full list of names.) (check one)
-against-

AP Se witthy WG.

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 
Case 1:21-cv-00103-LEK-RT Document1 Filed 02/18/21 Page 2of11 PagelD#: 2

f. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

 

 

Name Rdihelly Tongcm
Street Address PD POX 2207] v
City and County Hordlul|

 

State and Zip Code trawl 90923
Telephone Number Sg ~ APG - 23 6g

E-mail Address rth ngs yy CriAwals ( Ul

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

 

 

Name M dncoulr Ae kK ar
Job or Title President
(if known)

Street Address \P\4 s. King Stegek Sie 04
City and County —tolu

State and Zip Code Law M | Abs \4

Telephone Number EK - C43 ~- {joo

E-mail Address Ge WIFIY @ dpisduiirity ne.

(if known)

 

Defendant No. 2

Name

Job or Title
(if known)
Street Address

 

 

 

City and County

 
. Case 1:21-cv-00103-LEK-RT Document1 Filed 02/18/21 Page 3 of 11

State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 3

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 4

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

es Place of Employment

PagelD #: 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The address at which I sought employment or was employed by the defendant(s)

1S:

Name

Street Address
City and County
State and Zip Code
‘Telephone Number

AY | fewirity WM: :
(414. King Kiet tH $04

Kopi
Hawai! wo4
Cyg-C4y- N25
. Case 1:21-cv-00103-LEK-RT Document1 Filed 02/18/21 Page4of11 PagelD#: 4

I.

IIL.

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that

apply):

A Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e

O

O

O

to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter
from the Equal Employment Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.
| Case 1:21-cv-00103-LEK-RT Document1 Filed 02/18/21 Page5of11 PagelD#:5

A The discriminatory conduct of which J complain in this action includes (check all
that apply):
XO Failure to hire me.

PZ
of

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal

district court under the federal employment discrimination statutes.)

Bi It is my best recollection that the alleged discriminatory acts occurred on date(s)

fig, while, wleshie, W2]19, Wo-uly, t2/27)19

 

C. I believe that defendant(s) (check one):

Ww

O

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and

explain):

Oo
o

a
o
Oo
Oo

O

race

 

color

 

gender/sex

 

religion

 

national origin

 

age. My year of birth is . (Give your year of birth
only if you are asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.
Case 1:21-cv-00103-LEK-RT Document1 Filed 02/18/21 Page6of11 PagelD#: 6

MHtached FOC Ale w: 406-2014 000%

 

 

 

 

 

(Note: As additional support for the facts of your claim, you may attach to this
complaint a copy of your charge filed with the Equal Employment Opportunity
Commission, or the charge filed with the relevant state or city human rights
division.)

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counselor
regarding the defendant’s alleged discriminatory conduct on (date)

i2|\o| 16

 

B. The Equal Employment Opportunity Commission (check one):

O has not issued a Notice of Right to Sue letter.
a issued vt e of Right to Sue letter, which I received on (date)

\\ 20 202.0

(Note: Attach a copy of the Notice of Right to Sue letter from the
Equal Employment Opportunity Commission to this complaint.)

 

Ci Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding the defendant’s alleged discriminatory
conduct (check one):

O 60 days or more have elapsed.
O less than 60 days have elapsed.
Case 1:21-cv-00103-LEK-RT Document1 Filed 02/18/21 Page 7of11 PagelD#: 7

VI.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

Pyyday loans , medical pitle detiriquency » Loos wages,

emohpl Wan reduce, Quality oF like, (cc AV ty duhire
casey Neirly 2 years, unenhranee| -cmotanal dichecs
Percholo pic Wyuries Lire d treet necont foro indefinite
pored — IM fin diiwant +0 bedi uncsed:

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. | understand that my failure to keep a current
address on file with the Clerk’s Office may result inthe dismissal of my case.

Date of signing: Feb | } 202 -

Signature of Plaintiff |
Printed Name of Plaintiff Loge Ie Tm fs Di

 
 

 
_ Case 1:21-cv-00103-LEK-RT Document 1 Filed 02/18/21 Page 8ofi11 PagelD# 8

B. For Attorneys

Date of signing: ,20_.

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address
Telephone Number
E-mail Address

 

 

 

 
Case 1:21-cv-00103-LEK-RT Document1 Filed 02/18/21 Page9of11 PagelD#: 9

Il. Statement of Claim
Facts:

On June 25: Plaintiff responded to Craigslist Ad and submitted application/ Resume in person as
directed. Interviewed for an advertised Assistant Operations Manager position with Defendant,
Mr. Mansour Arekat (President of API Security)

On July 9: The President hired Plaintiff for several positions Administrative Assistant, Human
Resources, and Accounting employee leading up to the Asst Operations Manager position after
successfully passing the 90-day probationary period. Defendant stated, "/ will give you an office
space if you're deserving, and you prove yourself!"

On August 9: Defendant declines qualifying medical insurance for Plaintiff after request.
Plaintiff was eligible for medical coverage as a Full-time employee working 40 hours x week.

On August 13: Defendant hired a male employee, Antonio McClinton, as the Assistant
Operations Manager. Mr. Clinton stated, “J am your new manager. You need to train me
everything you know about the company”. Plaintiff was tasked to train with Mr. McClinton
performing daily operations. The new employee was not familiar with essential computer
functions or sending emails to clients.

On September 12: Plaintiff requested Time-off for a Child Support hearing. Defendant was
interested in the meeting and amounts received.

On October 9: Plaintiff requested to meet with Defendant for a job evaluation 90-day
probationary mark. Defendant ignores the request.

October 25-29: Plaintiff attempts to request a meeting with Defendant. President denied
the request again.

On October 16, Ms. Sawsan Al-Khatib, Sister-in-law of Defendant, assigns Plaintiff
a task to write a letter to the Dept of Homeland Security re her Greencard/ Visa status in an
assertive dishonest act that API employed on a false date of entry to the U.S.

On October 31, Plaintiff requests an unpaid Time-off request on November 6 to assist Plaintiff's
child at the school. Ms. Al-Khatib approved the proposal on the same day.

On November 2: Unexpectedly, without warning, the President calls the Plaintiff to

his office. "This will be a quick meeting," Defendant says. Plaintiff suggests that (1) a third-party
witness during the meeting with another employee besides the Defendant's family. The President
rejects it. (2) Plaintiff asked for consent to record the session; the President denies it. Defendant
intercoms an employee/ family member and speaks in the Arabic language. He does not speak
English the majority of the time.
, Case 1:21-cv-00103-LEK-RT Document1 Filed 02/18/21 Page 10o0f11 PagelD#: 10

Defendant began our meeting awkwardly and asked, "Do you want the good news or

bad news first?" Plaintiff replied, "good news." Defendant explains that Plaintiff has successfully
passed the 90-day probation, and Plaintiff is offered a Full-time Receptionist position 40 hours x
week. The bad news is that McClinton will become a permanent Assistant Operations Manager.
Plaintiff has expressed sadness, feeling demoralization, humiliation, and hopelessness in front of
Defendant.

Plaintiff asked Defendant why? The President responded, "This is my company. I can do
whatever I want". Plaintiff asked the Defendant again. Why? Defendant replies, "J don't believe
a woman can handle the job better than a man." Proceeds that, "Women are just followers. They
should be working at the office." Defendant also declines Plaintiff's request for a pay increase
due to Plaintiff receiving child support from a non-custodial parent (Disparate treatment). Both
parties agreed to an increase of pay upon hire. Plaintiff has objected to Defendant of sexist
remarks as discriminatory. Plaintiff left the room in despair and cried in the restroom during a
meal break. The meeting lasted approx. 15 minutes.

Plaintiff requests to stepdown to Part-time status to seek separate full-time employment
to afford living expenses.

Despite the denial for a qualifying position and job demotion, Plaintiff, performs daily
tasks wearing several hats for API Security, including a personal assistant to
Defendant's family.

Plaintiff has witnessed women crying at their desk throughout employment, and at least
three females were terminated or forced to resign like me.

On November 6: Defendant and Mr. McClinton continue to retaliate. Plaintiff is

unaware that Defendant maliciously adds a comment to Request off form: "Referring to your
attached letter, this event ends at 11:45. Accordingly, you are expected to report to work
within an hour", Mr. McClinton demands. On the form, Mr. McClinton pencils a separate
check box "Partially approved".

On November 7: Mr. McClinton attempts to issue Plaintiff a write-up for previously
approved Time-off requests from Ms. Al-khatib. Employer signed counseling for Plaintiff.

November Week 1: The President invited an IT personnel/friend at the office to disable
Plaintiff's computer access as an intent to issue disciplinary actions.

On November 9: (Last day of employment) Plaintiff plans daily agenda early morning.
Meanwhile, Defendant is furious and yelling across the room in Arabic. The Defendant was
abruptly yelling unsystematic things between uniform policy and computer accessibility
concerns. Defendant did not provide a company handbook, no Federal and State laws posted at
the office, gave no specific job descriptions to employees. Plaintiff did not receive formal
training/ orientation, and the Defendant have no Human Resources department to resolve
employee/manager conflicts. Plaintiff had no recourse.
_ Case 1:21-cv-00103-LEK-RT Document1 Filed 02/18/21 Page1i1lof11 PagelID#: 11

On November 26: Plaintiff received a final paycheck of $20.58 gross of $306. It is
manually printed, with no paystub included indicating deductions. Plaintiff
received an email from Defendant; "please note that you have been paid

the full amount for the days you worked for API. Kindly do not contact this

office again. Sawsan" — 4:09 PM

Witnesses:

1. Kristi Milam

Position: Accounting Specialist
Employed: Unknown

Phone #: 808-343-7049

2. Zachary Eppinga
Position: Security Guard
Employed: Unknown
Phone #: 808-294-0841

3. Carrie Cavalho
Position: Security Guard (Present)
Phone #: 808-341-6488

4, Susan Im

Position: Admin

Employed: April 2018 — July 2018
Phone #: 808-548-8995

5. Manelyn Abadilla

Position: Admin

Employed: Dec 2015 — Mar 2016
Phone #: 808-223-7714

6. Diana Uribe

Position: Accounting Specialist
Employed: Aug 7-8 2018
Phone #: 808-927-8441

7. George Hammond

Position: Assistant Operations Manager
Employed: Feb 2018

Phone #: 808-628-8927

8. John Blumberg

Position: Security Guard Supervisor
Employed: June 2018

Phone #: 754-234-0433
